ROBERTS, Justice
(concurring).
This case is controlled by section 7 of the Sunshine Law,1 which enumerates those meetings of the Legislature which are covered by the Sunshine Law.2
A vote of the Senate Executive Nominations Committee to refer a gubernatorial nomination to the Senate floor does not come within section 7. Section 7 provides:
“For the purposes of this act, meetings of the Legislature which are covered are as follows: all meetings of committees where bills are considered, all hearings where testimony is taken, all sessions of the House of Representatives and the Senate. Not included in the intent of this act are party caucuses.”3
*392Since a vote to refer a nomination to the Senate floor does not come within this provision, it is not subject to the Sunshine Law.
According, I concur in the result, based solely on section 7 of the Sunshine Law.

. Act of July 19, 1974, P.L. 486, § 7, 65 P.S. § 267 (Supp.1976).


. 65 P.S.§ 261 et seq.


. Id. i 267.